DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatlewick et al. (US 2014/0262426).
Regarding claims 1-3, Hatlewick discloses a polymer blend comprising a copolymer comprising EAA, i.e. ethylene acrylic acid, and EMA, i.e. ethylene methacrylic acid, having an acid content of 1 to 22 wt%, more preferably 5 to 12 wt%,  based on the weight of the copolymer and having a melt index of less than 75 g/10 minutes, wherein the amount of EAA and EMA copolymer comprises at least 40 wt% (paragraphs 0011, 0039, 0040, claim 4) and a LDPE having a density of 0.91 to 0.94 g/cc and having a melt index of 1.9 g/10 minutes (based on the evidence provided by the applicant) wherein the LDPE comprises at least 4 wt%, i.e. which would encompass any values above 4 including as claimed 30 to 45 wt%, based on the weight of the blend (paragraphs 0042, 0043 and table 1) wherein the relative viscosity ratio of the polyolefin to the ethylene acrylic acid copolymer is 0.025 (1.9/75). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Given that Hatlewick discloses similar composition as well as the similar relative viscosity ratio of polyolefin to the EAA copolymer as claimed in present claim, it is clear that the composition of Hatlewick would intrinsically possess the similar properties as claimed in present claim.
Regarding claims 10 and 14, Hatlewick discloses a polymer blend comprising a copolymer comprising EAA, i.e. ethylene acrylic acid, and EMA, i.e. ethylene methacrylic acid, having an acid content of 1 to 22 wt%, more preferably 5 to 12 wt%, based on the weight of the copolymer and having a melt index of less than 75 g/10 minutes, wherein the amount of EAA and EMA copolymer comprises at least 40 wt% (paragraphs 0011, 0039, 0040, claim 4) and a LDPE having a density of 0.91 to 0.94 g/cc and having a melt index of 1.9 g/10 minutes wherein the LDPE comprises at least 4 wt%, i.e. which would encompass any values above 4 including as claimed 30 to 45 wt%, based on the weight of the blend (paragraphs 0042, 0043 and table 1), wherein given that the copolymer and LDPE of Hatlewick is the same as claimed in present claim, it is clear that the copolymer and LDPE of Hatlewick would intrinsically possess the same properties as presently claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Given that Hatlewick discloses similar composition as well as the similar relative viscosity ratio of polyolefin to the EAA copolymer as claimed in present claim, it is clear that the composition of Hatlewick would intrinsically possess the similar properties as claimed in present claim.
Regarding claims 11-12, Hatlewick discloses a multilayer structure comprising at least two layers wherein layer A comprises the polymer blend of claim 1 and layer B comprises a metal/metallic substrate wherein the layer A is adhered to layer A, i.e. a top facial surface of layer B is in adhering contact with a bottom facial surface of layer A, (paragraphs 0044-0045).
Regarding claim 13, Hatlewick discloses the multilayer structure of claim 11, wherein outer protective layer is provided on the adhesive layer and the outer protective layer includes a polyolefin (paragraphs 0047-0048, claim 11).
Regarding claims 15-16, Hatlewick discloses a polymer blend comprising a copolymer comprising EAA, i.e. ethylene acrylic acid, having an acid content of 1 to 22 wt%, more preferably 5 to 12 wt%, based on the weight of the copolymer and having a melt index of less than 75 g/10 minutes, wherein the amount of EAA copolymer comprises at least 40 wt% (paragraphs 0011, 0036, 0039, 0040, claim 4) and a LDPE having a density of 0.91 to 0.94 g/cc and having a melt index of 1.9  g/10 minutes (table 1) wherein the LDPE comprises at least 4 wt%, i.e. which would encompass any values above 4 including as claimed 30 to 45 wt%, based on the weight of the blend (paragraphs 0042, 0043 and table 1) wherein the relative viscosity ratio of the polyolefin to the ethylene acrylic acid copolymer is 0.025 (1.9/75).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Hatlewick discloses similar composition as well as the similar relative viscosity ratio of polyolefin to the EAA copolymer as claimed in present claim, it is clear that the composition of Hatlewick would intrinsically possess the similar properties as claimed in present claim.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatlewick et al. (US 2014/0262426) in view of Wang (US 2013/0164552).
Regarding claims 8-9, Hatlewick discloses the polymer blend of claim 1 but fails to disclose calcium carbonate and its amount.
Wang discloses polymer blend for adhesive layer wherein the blend comprising calcium carbonate to enhance ant blocking and coefficient of friction characteristics.
Wang does not specifically disclose an amount of calcium carbonate. However, since the instant specification is silent to unexpected results, the specific amount of calcium carbonate is not considered to confer patentability to the claims. As the ant blocking and coefficient of friction characteristics is a variable that can be modified, among others, by adjusting the amount of calcium carbonate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of calcium carbonate of Wang in the adhesive layer of Hatlewick to obtain the desired ant blocking and coefficient of friction characteristics (In re Borsch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Allery, 105 USPQ 223).
Response to Arguments

Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Applicant argues that Hatlewick does not teach a polymer blend comprising 30 to 45 wt% of a polyolefin or polyethylene as recited in present claims. However, applicant’s attention is drawn to paragraph 0043 of Hatlewick which discloses the LDPE comprises at least 4 wt%, i.e. which would encompass any values above 4 including as claimed 30 to 45 wt%, based on the weight of the blend. Therefore, it is noted that Hatlewick teaches a polymer blend comprising 30 to 45 wt% of a polyolefin or polyethylene as recited in present claims.
Applicant argues that the blends in Hatlewick contain a maximum content of 25 weight percent LDPE. However, Hatlewick discloses the content of 25 weight percent as one of the embodiments. Applicant’s attention is drawn to paragraph 0043 which discloses that a blend comprises at least 4 weight percent of LDPE which would encompass any values above 4 including as claimed 30 to 45 wt%. Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that conclusory statements are insufficient and a finding of obviousness and a motivation to combine must be supported by a reasoned explanation. The Patent and Trademark Office can require Applicant to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on Applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 U.S.P.Q. 431 (CCPA 1977). Further, the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Applicant argues that the viscosity ratio cannot be derived simply from the density and melt index of the polymers. Further, applicant states that Hatlewick does not inherently disclose to a person of ordinary skill in the art the viscosity ratio provided in applicant’s claims. However, it is noted that there is no evidence to support applicant’s position that Hatlewick does not inherently disclose the viscosity ratio provided in applicant’s claims. it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that examples in present specification illustrate the criticality of the RVR range. Specifically, applicant points to comparative example G and invention example 1 and 2.  However, it is noted that the data is not persuasive given that the examples are not commensurate in scope with the scope of the present claim given that the examples disclose specific copolymer of ethylene/(meth)acrylic acid and specific polyolefin with specific amounts while the claim broadly recites a copolymer comprising ethylene and one of acrylic acid and methacrylic acid having acid content greater than 6 to 12 wt% and melt index of 5 to 30 g/10 minutes wherein the amount at least 55 wt% and any polyolefin having density of 0.870 to 0.995 having melt index of 2 or less and any amount between 30 to 45 wt%. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of no obviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range. Further, the examples discloses poorer foil adhesion while present claim is broadly open to any substrate.
Applicant further argues that they narrowed the claims to align more closely with the examples. However, it is noted that the claims are still broader than the examples provided in the specification for the similar results provided above.
Applicant argues that Wang does not cure the deficiencies of Hatlewick. However, note that while Wang does not disclose all the features of the present claimed invention, Wang is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Knievel, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely polymer blend for adhesive layer wherein the blend comprising calcium carbonate to enhance antiblocking and coefficient of friction characteristics, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787